Sep{.      22,    2015                                                           RLECfE~VfED ~~
                                                                               \COURT 0~ C~!MiNAl APPEA!:J
                                                                                     SEP    ~~   2015
ABEL ACOSTA, CLERK
TEXAS COURT OF CR.IMINAL APPEALS
P.O. Box 12308, C~pitol. Station
Austin, Texas  78711

                                                 \
In re:      Ex parte Isaias L.                  Palacios,          Writ No.       WR-82,566-04



tO !M§!HON. ABEL ACOSTA, CLERK:
      0n    2/1 8 / 2 0 1 5 my Art . 1 1 . 0 7 l.tl r i t          of    Habeas C o·r p us was DEN I ED
w±thout written order.                     I    have previously_ reques•ted the·, name of the
Judge who .so entered this Order.                             To date:- I        have::not r·eceived            [any]
reply to my ·inquiry which· i s legal by· Law.· As I am :seeing an:::iinordi-
nate amount of Art. 11.07 Writs· being denied in open. violation of
Art. 1      §1 2 of the Texas Con-st·i tuti.on,                         an action· which         vi~Dlates       both
Art,s 1, §§ 13             &   19,   as well as .the 5th & 14th Amendm·e.nts .. to the                              U.S.
Co~stitution,             then I     believe some action is                      needed~    to correct this
issue.

      As I       am now in F e·d era 1 Court ,                I    believe that ,         by Law , . I       have a
Right to make this -request.                         Should· you· feel. 'i\}ou ·need .not give me
this information as I                 have seen ·others.· receive i t ,                     please so inform
me so that I            may contact both the Legislat-ive officials who make
t h e L a w s,    and ,    the S-t a t e       C o mmi s s'i 8 n o n J u d i c i a 1~ C o n d uc t:.    I   am f u 11 y
aware that you have. no Judicial .authority to di.smiss the Writs with-
out putting them· before the Court,                               but· some. say th:i's' may· be what is
occurring.          I     deem to think otherwise ..                       I    await   yo~r     reply.

Respecjfulld' request~~/              /1 . .,
/s/~~0£~
Isaias L. Palacios  No. 1709341
C.T. Terrell Unit
1 300 FM 655
Roshanon, Texas. 77583



Dated & documented